Citation Nr: 0530030	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative right knee arthroplasty, currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied an evaluation in excess 
of 30 percent for the veteran's service-connected status 
postoperative right knee arthroplasty.  

The issues of entitlement to service connection for right 
ankle and left knee disorders are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's status postoperative right knee 
arthroplasty is manifested by mild pain and weakness, 
noncompensable range of motion, and mild instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status postoperative right knee arthroplasty have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected status postoperative right knee 
arthroplasty.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a letter by the RO 
dated in October 2002, a rating decision dated in February 
2003, a statement of the case (SOC) issued in August 2003, 
and supplemental statements of the case (SSOCs) issued 
November 2004 and June 2005.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  The RO's October 
2002 letter also provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that VA complied with its revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  For instance, there does not 
appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran has also been afforded 
appropriate VA examinations to determine the severity of his 
right knee disability.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Merits of the Claim

The record shows that the veteran injured his right knee on 
two separation occasions while on active duty.  In an October 
1978 rating decision, the RO granted service connection and 
assigned a 10 percent evaluation for internal derangement of 
the right knee with instability, chondromalacia, and 
degenerative arthritis due to trauma.  

In May 2000, the veteran underwent a right total knee 
replacement.  As a result, the RO issued a June 2000 rating 
decision in which it assigned a 100 percent evaluation from 
May 31, 2000 to June 30, 2001, for the veteran's status post 
right knee arthroplasty.  The authority for this decision 
comes from Diagnostic Code (DC) 5055, which provides a 100 
percent evaluation for one year following a knee replacement.  
38 C.F.R. § 4.71a.  Thereafter, the RO assigned a 30 percent 
evaluation from July 1, 2001.  

In September 2002, the veteran filed a claim for an 
evaluation in excess of 30 percent for his service-connected 
status postoperative right knee arthroplasty.  The RO denied 
the veteran's claim in a February 2003 rating decision.  The 
veteran appealed that decision to the Board.  Therefore, the 
issued on appeal is entitlement to an evaluation in excess of 
30 percent for status postoperative right knee arthroplasty. 

A. Factual Background

The veteran was afforded a VA examination in November 2002 to 
determine the severity of his status postoperative right knee 
arthroplasty.  The veteran told the examiner that his right 
knee felt unstable at times.  He also reported increased 
right knee pain with standing and movement.  On physical 
examination, the veteran had difficulty squatting due to 
bilateral knee pain.  Alignment of the right knee was normal, 
with minimal swelling and effusion.  The mediolateral 
ligament was stable, although anteroposterior movement was 
loose.  Range-of-motion testing revealed zero degrees of 
extension and 125 degrees of flexion.  There was no evidence 
of any incoordination, weakness, or fatigability.  X-rays of 
the right knee revealed that the total knee prosthesis was in 
position.  The diagnosis was status post total knee 
arthroplasty with minimal limitation of motion and minor 
instability, especially in anteroposterior movement. 

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
dated in September 2003, the veteran took exception with 
several of the findings in the November 2002 VA examination 
report.  In particular, he disagreed with the findings of 
only mild tenderness, arguing that his right knee was 
manifested by extreme tenderness.  He also maintained that 
his right knee was indeed manifested by incoordination, 
weakness, and fatigability.  

The Board reviewed VA outpatient treatment records dated from 
2001 to 2005, which include treatment for the veteran's 
status postoperative right knee arthroplasty.  An August 2002 
report notes that the veteran had fallen about a week prior.  
Objectively, his right knee appeared stable and demonstrated 
motion from 5 degrees of extension to 115 degrees of flexion.  
An August 2003 report notes the veteran's complaints that his 
right knee had been bothering him.  The VA clinician 
encouraged him to take Tylenol.  It was noted that treatment 
included NSAIDS (non-steroidal anti-inflammatory drug), 
weight loss, exercise, and limiting weight bearing with 
crutches, a walker, or a cane.  It was also noted that the 
veteran should consider receiving an injection and wearing a 
brace.  

When seen in February 2004, the veteran complained that his 
knee was giving way, causing him to stumble.  A physical 
examination revealed that Lachman's testing was negative, 
with no laxity to valgus and varus stress.  In March 2004, 
the veteran stated that his knee was stiff since his most 
recent treatment and that the right knee felt as though it 
wanted to give out.  The clinician noted that range of motion 
of the right knee was within normal limits, with both active 
and passive motion from zero to 110 degrees.  Balance was 
also within normal limits.  It was noted that the veteran had 
good rehabilitation potential.  An October 2004 report notes 
that the veteran was seen after twisting his right knee, with 
minor pain on ambulation and mild swelling since then.  A 
physical examination of the right knee revealed full range of 
motion and mild tenderness to palpation.  

In March 2005, the veteran and his wife testified at a 
hearing held before a hearing officer at the RO.  The veteran 
testified that his right knee was manifested by constant 
swelling, significant pain, and instability.  He rated the 
pain at level 6/10 in the morning, which often increased to 
10/10 by the end of the day.  He stated that the pain and 
instability in his right knee made it difficult to walk more 
than one or two blocks.  He also explained that he fell a lot 
because of right knee instability, and related an incident in 
the fall or winter of 2004 in which he was taken to urgent 
care after falling down.  He indicated that he used to wear a 
knee brace but was told by a physician to stop wearing it 
because he would become too dependent on it.  His wife 
testified that she had seen him stumble a lot.  

At a May 2005 VA examination, it was noted that the veteran 
used orthotic inserts and a cane to ambulate.  The veteran 
stated that he was able to stand for 15 to 30 minutes and 
walk only a few yards.  He also reported instability of the 
right knee.  On physical examination, however, the right knee 
showed no evidence of any dislocation or subluxation.  Both 
passive and active motion of the right knee was from zero 
degrees of extension to 120 degrees of flexion, which was 
reduced to zero to 115 degrees when strong resistance was 
applied and after repetitive use.  The examiner noted that 
pain was present at extremes of motion, but found no 
weakness.  The diagnosis was residuals of right knee 
arthroplasty.  The examiner reported the following effects on 
the veteran's daily activities:  no impairment in traveling, 
feeding, bathing, dressing, toileting, and grooming; and mild 
impairment in doing chores, shopping, exercising, sports, and 
recreation.  The examiner noted that the veteran last worked 
as a bus driver in June 2004.  

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 115; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The residuals of the veteran's service-connected right knee 
arthroplasty have been evaluated under 38 C.F.R. § 4.71a, DC 
5055.  This diagnostic code provides for assignment of a 100 
percent evaluation for one year following the implantation of 
the prosthesis.  This period commences at the conclusion of 
the initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. § 4.30.  38 C.F.R. § 
4.71a, DC 5055.

Thereafter, a 60 percent evaluation is warranted if there are 
chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to DCs 5256, 5261 or 
5262.  The minimum evaluation is 30 percent.  Id.

DC 5256 pertains to ankylosis of the knee.  38 C.F.R. 
§ 4.71a, DC 5256.  Ankylosis is "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990).

DC 5260 pertains to limitation of flexion of the knee.  This 
code provides that flexion limited to 15 degrees warrants a 
30 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; flexion limited to 45 degrees warrants a 
10 percent rating; and flexion limited to 60 degrees warrants 
a zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, 
DC 5260.

DC 5261 pertains to limitation of extension of the knee.  
This code provides that extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a zero percent (noncompensable) rating.  38 C.F.R. § 
4.71a, DC 5261.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  The Board also notes 
that VA regulations define normal range of motion for the leg 
as zero degrees of extension and 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate I.  

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The regulation at 
38 C.F.R. § 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  The regulation at 
38 C.F.R. § 4.45 states that, in order to determine the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  

Thus, pain on use is as important in rating a knee disability 
as is limitation of motion, because "functional loss caused 
by either factor should be compensated at the same rate.  
Hence, under the regulations, any functional loss due to pain 
is to be rated at the same level as the functional loss where 
flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991); see also DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).


C.  Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's status postoperative 
right knee arthroplasty under DC 5055.  The Board finds that 
there is no evidence of severe painful motion or weakness in 
the right knee joint, as required for a 60 percent evaluation 
under DC 5055.  For instance, the November 2002 VA 
examination report notes that the veteran's knee had "some 
limitation of motion, pain and swelling."  The report also 
notes that quadriceps muscle tone was moderate.  The VA 
outpatient treatment records discussed above also note only 
minor pain and tenderness of the right knee.  Furthermore, 
the May 2005 VA examination report notes that pain was only 
present at extremes of motion, with no weakness shown.  Thus, 
neither severe painful motion nor severe weakness of the 
right knee has been shown on clinical evaluation.  Therefore, 
the Board finds that a 60 percent evaluation is not warranted 
under DC 5055. 

The Board finds that an evaluation in excess of 30 percent is 
not warranted under the provisions of other potentially 
applicable diagnostic codes, including DC 5256, DC 5260, and 
DC 5261.  First, there is simply no evidence that the 
veteran's right knee is ankylosed.  Range of motion testing 
on four separate occasions has shown extension from zero to 5 
degrees and flexion from 110 to 125 degrees.  Thus, DC 5256 
does not apply to this case. 

The Board also observes that DC 5257, pursuant to which the 
severity of recurrent subluxation or lateral instability is 
evaluated, and DC 5260, pursuant to which the severity of 
limitation of leg flexion is evaluated, each provide for a 
maximum 30 percent evaluation.  38 C.F.R. § 4.71a.  Thus, a 
higher evaluation cannot be assigned under either of these 
codes.

The Board also finds that an evaluation in excess of 30 
percent is not warranted under DC 5261 (limitation of 
extension).  The veteran was able to extend his right leg to 
five degrees when evaluated in August 2002 and to zero 
degrees when evaluated in November 2002, March 2004, and May 
2005.  These findings do not meet the criteria for a 
compensable evaluation under DC 5261.

Even if the Board were to provide separate evaluations under 
DC 5260 and DC 5261, an evaluation in excess of 30 percent 
would not be available.  Since the findings for both 
extension and flexion of the veteran's right leg do not meet 
the criteria for a compensable evaluation under DC 5260 and 
DC 5261, 10 percent would be maximum evaluation permissible 
for the veteran's complaints of pain.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a 
compensable evaluation may be granted under DC 5003 and 38 
C.F.R. § 4.59 when a veteran has full range of motion of the 
joint but is inhibited by pain).  Thus, a 10 percent 
evaluation assigned under DC 5260 combined with a 10 percent 
evaluation assigned under DC 5261 provides a total evaluation 
of only 20 percent.  38 C.F.R. § 4.25 (2005). 

The Board has also considered the veteran's right knee 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca, supra.  However, 
such elements are not supported by adequate pathology such 
that would warrant an evaluation higher than 30 percent.  The 
evidence shows only mild limitation of motion of the right 
knee, with no evidence of any significant incoordination, 
weakness, or fatigability.  The May 2005 VA examination 
report notes only a five degree loss of flexion with 
repetitive use.  Therefore, the provisions of 38 C.F.R.  §§ 
4.40 and 4.45 have been considered, but do not provide a 
basis for an increased evaluation under these circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's status postoperative right knee arthroplasty.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b).  Hence, 
the appeal must be denied.



D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
status postoperative right knee arthroplasty has caused 
marked interference with employment.  The record shows that 
the veteran stopped working as a bus driver June 2004.  
However, no medical evidence indicates that he is unable to 
work because of his service-connected right knee disability.  
Indeed, the record shows that the veteran suffers from 
numerous health problems, including diabetes mellitus, 
hypertension, low back pain, and cellulitis of the lower 
extremities.  Although his right knee disability undoubtedly 
interferes with his ability to work, such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for status 
postoperative right knee arthroplasty is denied.

REMAND

The veteran is seeking service connection for right ankle and 
left knee disorders, both of which he claims are due to his 
service-connected right knee disability.  Unfortunately, the 
Board finds that additional development is needed before it 
can adjudicate these claims. 

I.  Right Ankle

At his November 2002 VA examination, the veteran reported 
that his right ankle had recently become painful.  A physical 
examination of the right ankle was normal, with full range of 
motion, no tenderness, and satisfactory power against 
resistance.  X-rays of the right ankle were normal.  The 
pertinent diagnosis was normal right ankle without any 
residual trauma or any other pathology.  Although no 
disability was identified, the examiner noted that there was 
no relationship between the veteran's right ankle and his 
right knee disability.  

When examined by VA in May 2005, the veteran reported that he 
had slipped five months after his knee surgery and twisted 
his right ankle.  He also reported two other incidents in 
which he twisted his right ankle after his right knee gave 
out.  X-rays revealed a small, well-corticated bony fragment 
along the tip of the medial malleolus consistent with an old 
avulsed fracture fragment, as well as mild degenerative 
changes with slight bony lipping along the anterior aspect of 
the right ankle.  The diagnosis was old avulsion fracture and 
degenerative joint disease of the right ankle.  
Unfortunately, the examiner offered no opinion concerning the 
etiology or date of onset of the veteran's right ankle 
disorder.  Therefore, an additional VA examination is needed 
to determine whether the veteran has a right ankle disorder 
that was either caused or aggravated by his service-connected 
right knee disability. 

II.  Left Knee

The veteran's service medical records show that he was 
treated for left knee pain on numerous occasions.  Entries 
dated in November 1971, December 1972, and July 1973  note 
the veteran's complaints of left knee pain, with no objective 
findings shown.  A September 1973 entry also notes the 
veteran's complaints of left knee pain; however, the left 
knee demonstrated good range of motion.  The diagnostic 
impression was muscle strain.  When seen in January 1974, the 
veteran reported a 11/2 year history of left knee pain which 
had been getting worse lately.  A physical examination at 
that time revealed full range of motion with mild crepitus.  

The veteran was seen in February 1974 for complaints of 
swelling in his left knee following a football injury.  A 
physical examination revealed moderate swelling with slight 
crepitus to the left lateral side of the patella and a small 
bruise to the right lateral side.  The left knee demonstrated 
full range of motion and no evidence of dislocation.  Some 
ligament or tendon laxity was reportedly present with 
flexion.  A separation examination performed in September 
1975 was negative for complaints or findings concerning the 
veteran's left knee. 

At his November 2002 VA examination, the veteran reported 
that his left knee had recently become painful.  X-rays 
revealed minor degenerative changes in the left knee.  The 
examiner thus diagnosed the veteran with minor degenerative 
changes in the left knee.  He also stated: "The left knee 
condition is independent of right knee condition."  However, 
the examiner did not offer an opinion as to whether the 
veteran's arthritis of the left knee is related to service.  
Therefore, additional medical development is needed before 
the Board can adjudicate this claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
whether his right ankle and left knee 
disorders were incurred in service, or 
were either caused or aggravated by his 
service-connected right knee disability.  
The claims folder, including a copy of 
this remand, should be provided to the 
examiner for his or her review.  
Following a review of the veteran's 
claims folder, the examiner should 
specifically address whether it is at 
least as likely as not (50 percent 
probability or greater) that either 
disorder involving his right ankle or 
left knee (a) had its onset in service or 
within one year of service; (b) is 
causally or etiologically related to his 
service-connected right knee disability; 
or (c) has been aggravated by his 
service-connected right knee disability.  
If aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If either benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


